Title: 1774 Aug. 16. Tuesday.
From: Adams, John
To: 


       This Morning Dr. Elliot Rawson, Mr. Allsop, Mr. Mortimer, and others the Committee of Correspondence, Mr. Henshaw, and many other Gentlemen, came to pay their Respects to Us, and to assure us that they thought, We had their all in our Hands, and that they would abide by whatever should be determind on, even to a total Stoppage of Trade to Europe and the West Indies.
       This morning rode to Wallingford, to Johnsons where We dine.
       We wrote a Card to Dr. Dana, to dine with us. He came and informed us that he had wrote some Cards to Us to put up with him this Night. The Doctor dined with us and was very social and agreable.
       
       At four We made for New Haven. 7 Miles out of Town at a Tavern We met a great Number of Carriages and of Horse Men who had come out to meet us. The Sherriff of the County and Constable of the Town and the Justices of Peace were in the Train, as We were coming We met others to the amount of I know not what Number but a very great one. As We came into the Town all the Bells in Town were sett to ringing, and the People Men, Women and Children, were crouding at the Doors and Windows as if it was to see a Coronation. At Nine O Clock the Cannon were fired, about a Dozen Guns I think.
       These Expressions of Respect to Us, are intended as Demonstrations of the Sympathy of this People with the Massachusetts Bay and its Capital, and to shew their Expectations from the Congress and their Determination to carry into Execution whatever shall be agreed on.
       No Governor of a Province, nor General of an Army was ever treated with so much Ceremony and Assiduity, as We have been, throughout the whole Colony of Connecticutt, hitherto, but especially all the Way from Hartford to N. Haven, inclusively.
       Nothing shews to me, the Spirit of the Town of New Haven, in a stronger Point of Light, than the Politeness of Mr. Ingersoll Judge of Admiralty for the Pensilvanian middle District, who came over with his Neighbours this Evening, and made his Compliments very respectfully to Tom. Cushing, Sam. Adams, John Adams and Bob. Paine.
       The Numbers of Gentlemen who have waited on Us from Hartford to this Place, the Heat of the Weather and the shortness of the Time, have made it impossible for me to learn the Names.
      